Citation Nr: 0507243	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1980 to 
July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2004.  A 
transcript of that testimony has been associated with the 
file.


FINDINGS OF FACT

1.  Appellant has been diagnosed as having post-traumatic 
stress disorder (PTSD).

2.  Appellant cites a non-combat-related stressor that has 
not been objectively verified, despite all efforts.

3.  There is no medical evidence of a nexus between 
appellant's current PTSD and any physical or mental trauma in 
military service.


CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f) (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted prior to enactment of the 
VCAA, but the rating decision under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for post-traumatic stress disorder (PTSD) 
was received in November 1995; the claim was denied by rating 
decision in August 2002.  RO sent appellant a pre-VCAA duty-
to-assist letter in August 1997 and a post-VCAA duty-to-
assist letter in May 2002, both of which were prior to the 
initial rating decision.  Neither of these two duty-to-assist 
letters expressly satisfied the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the notice letters that were sent to appellant did 
not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The duty-to-
assist letters, the original rating decision, the Statement 
of the Case (SOC) in May 2003, and the Supplemental Statement 
of the Case (SSOC) in June 2004 all listed the evidence on 
file that had been considered in formulation of the decision.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records, service 
personnel records, and treatment records from the VA Medical 
Center (VAMC), the only medical provider that appellant 
identified as having potentially relevant evidence for 
development.  The VCAA requires VA to afford a claimant a VA 
medical examination, or obtain a medical opinion, if VA 
determines it is necessary to decide the claim, and appellant 
was afforded a VA PTSD examination.  Appellant was also 
afforded a Travel Board hearing in which to present oral and 
documentary evidence and argument in support of his claim.   

When a claimant asserts service connection for PTSD, VA must 
attempt to verify the claimant's alleged in-service stressors 
through the United States Armed Services Center for Unit 
Records Research (CURR); this is consequent to VA's duty to 
obtain relevant records pertaining to a claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnishes sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2004).  In this case, RO 
submitted the appropriate request to CURR and obtained a 
negative response.  RO also traced the former Noncommissioned 
Officer in Charge of the Dover Air Force Base mortuary to his 
current place of employment, and obtained his assistance in 
verifying appellant's claimed stressor.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's claim asserts that appellant currently has post-
traumatic stress disorder (PTSD) consequent to his 
experiences while on temporary duty (TDY) at the Dover Air 
Force Base (AFB) mortuary in December 1985 to January 1986. 

Appellant's service personnel and medical records are on 
file.  Appellant's personnel records do not contain any 
record of TDY at Dover AFB.  Appellant's service medical 
records do not contain any entry of treatment at the Dover 
AFB medical facility, or any notation of a psychological 
trauma while in service.  Appellant was medically discharged 
(Chapter 14) due to a knee disability, and a clinical 
notation by the 101st Airborne Division Mental Health Section 
in support of Chapter 14 processing notes that appellant was 
within normal limits as of August 1986.

Appellant submitted a claim for service connection for PTSD 
in November 1995.  The claim, and accompanying stressor 
statement, asserts that appellant was ordered to Dover AFB on 
TDY in the period November to December 1985 to recover, move, 
and guard the bodies of 283 soldiers of the 101st Airborne 
Division (Air Assault) who had recently been killed in an 
airplane crash at Gander, Newfoundland.  Appellant observed 
the bodies of the victims, and currently had resultant 
nightmares, flashbacks (particularly every December), 
feelings of isolation, and inability to maintain 
relationships or hold a job.   

VA clinical records show that appellant received inpatient 
treatment for PTSD and right knee degenerative joint disease 
in December 1995 to January 1996.  Appellant stated that this 
was his first psychiatric admission.  Appellant complained of 
increased depression, suicidal ideation, and flashbacks, with 
anniversary reaction.  Appellant described nightmares and 
flashbacks of dead bodies since 1986, which recently began 
occurring in daytime as well as by night.  Appellant 
described intrusive and uncontrollable thoughts.  He 
described auditory hallucinations in which the dead bodies 
seemed to call to him for help, and visual hallucinations of 
dismembered body parts moving across the floor.  Discharge 
diagnosis was PTSD and depressive disorder, not otherwise 
specified (NOS) (Axis I), unemployed and increased symptoms 
(Axis IV), and Global Assessment of Functioning (GAF) of 45 
(Axis V).  

Appellant received VA inpatient treatment for PTSD in May 
1996.  Appellant described in-service mental trauma 
consisting of having to work at the Dover AFB morgue in 1985.  
Appellant complained of auditory and visual hallucinations, 
with sleepwalking episodes, relating to that experience.  
Appellant stated that he was unable to sleep for several 
nights in a row, and then would sleep for only a few hours on 
the third night.  Appellant described nightmares in which 
corpses and body parts would grab for him and plead for help.  
Appellant stated that the symptoms tended to wax and wane.  
Appellant had no treatment for this condition prior to 1995.  
Discharge diagnosis was PTSD and psychosis NOS (Axis I), 
nonspecific and major reasons stress (Axis IV), and GAF of 50 
(Axis V).

Appellant received VA inpatient treatment for PTSD in October 
1996.  Appellant complained of hearing voices and seeing 
faces coming at him.  Appellant reported increasing 
flashbacks and nightmares since his last hospitalization in 
May, even though he had been compliant with his medications.  
Appellant stated that he could vividly recall the mortuary at 
Dover AFB and the sight of the bodies.  Appellant reported 
that he slept poorly and was prone to nightmares, during 
which he would scream in his sleep.  Discharge diagnosis was 
PTSD and psychosis NOS (Axis I) and GAF of 50 to 70 (Axis V).

Appellant submitted a stressor letter in August 1997 stating 
that appellant's unit was deployed to Dover AFB in December 
1995 to recover bodies from an airplane crash.  Appellant was 
a corporal at the time, and his duty was to post guards at 
the morgue and at the airplane hangar where the bodies were 
received.  Appellant was currently unable to sleep at night 
because of the vision of bodies coming at him pleading for 
help.

Appellant had a VA PTSD examination in September 1998.  
Appellant reported that his unit had been deployed to Dover 
AFB for three months to assist in recovering bodies.  
Appellant stated that after his return from Dover AFB he was 
a changed man, and his family was afraid to approach him.  
Appellant had nightmares, during which he would scream.  He 
also had flashbacks, hallucinations, and delusions relating 
to the episode.  Appellant would see the faces and bodies 
coming to him pleading for help, and he also often 
reexperienced the smell of dead bodies.  After discharge from 
the service, the symptoms would wax and wane, and appellant 
was unable to keep a job for more than three months at a 
time.  The examiner's diagnosis was PTSD (Axis I), persistent 
symptoms related to appellant's traumatic experience (Axis 
IV), and GAF of 40 (Axis V).

Appellant was admitted to VA inpatient treatment in September 
1998 due to suicide ideation.  Appellant reported that he was 
diagnosed with PTSD in 1987, and that he had recently 
relapsed into drug and alcohol abuse due to family stresses.  
Appellant reported increased auditory hallucinations of 
voices pleading for help and visual hallucinations of body 
parts floating in the air in front of him.  Appellant 
discharged himself against medical advice.  Discharge 
diagnosis was substance-induced mood disorder, depressed, 
alcohol and cocaine abuse, PTSD, and rule out psychosis NOS 
(Axis I), recent loss of children (Axis IV), and GAF of 30 
percent (Axis V).

The file contains a VA outpatient note (psychiatric 
assessment) dated November 1999.  Appellant complained of 
continued anxiety and depressive symptoms for over 14 years, 
beginning three months after he returned from Dover AFB.  
Appellant complained of current flashbacks and visual 
hallucinations of burned bodies, fires, and coffins.  
Appellant reported multiple previous suicide attempts. 
Diagnosis was as follows: history of PTSD, rule out major 
depression, rule out psychosis NOS (Axis I), mild (Axis IV), 
and GAF of 60 (Axis V).

RO submitted a request to the Center for Unit Records 
Research (CURR) in May 2000 for verification that appellant 
had been deployed to Dover AFB as asserted in his claim.  
CURR responded in September 2001 that the airplane crash 
could be verified, and the fact that soldiers from Fort 
Campbell were deployed to escort the bodies could be 
verified, but there is no documentation of the names of the 
soldiers from Fort Campbell who participated in the mission.  
Per CURR, such deployment should be noted in the individual's 
service record.

RO obtained appellant's complete service personnel record.  
The service record contains Permanent Change of Station (PCS) 
orders but no TDY orders.  There is no notation in the 
service personnel record that appellant was deployed to Dover 
AFB at any time.

The file contains a VA mental health clinic (MHC) initial 
psychiatric assessment dated August 2001 recording that 
appellant had become increasingly paranoid and isolated over 
the past four months.  Appellant reported his service at the 
Dover AFB morgue, and stated that he currently heard and saw 
the dead people.  The examiner's impression was paranoid 
schizophrenia, rule out schizoaffective disorder, and rule 
out bipolar disorder with psychotic features (Axis I), 
psychosocial and environmental problems including 
occupational, financial, medical, and relationships (Axis 
IV), and GAF of 50 (Axis V).

RO issued a rating decision in August 2002 denying service 
connection for PTSD, based on a determination that there was 
no verified service-connected stressor of record.  

A report of contact of May 2003 shows that RO spoke to Mr. 
D.H., who had been the Noncommissioned Officer in Charge 
(NCOIC) at the time of the recovery effort after the Gander 
crash.  Mr. D.H. checked appellant's name against a list of 
personnel who had participated in the search and recovery 
effort, and found that appellant's name was not on the list.  
However, appellant may have been a pallbearer, since 
appellant's unit provided service members for that role.

Appellant requested VA inpatient admission in July 2003 due 
to suicide ideation.  Appellant stated that auditory 
hallucinations had resumed five months previously, this time 
telling appellant to harm himself and others.  Appellant 
stated that he turned to alcohol and drugs to self-medicate.  
Appellant reported increased flashbacks and nightmares for 
the past month, featuring body parts running after him or 
reaching for him.  Other recent stressors included the recent 
deaths of his aunt and his mother; appellant stated that the 
recent funeral of a family member triggered flashbacks to the 
events at Dover AFB.  Appellant reported that he currently 
had flashbacks on a daily and nightly basis.  Diagnoses were 
as follows.  Axis I: PTSD, cannabis abuse, alcohol abuse, 
substance-induced mental disorder or substance-induced 
psychotic disorder, rule out paranoic schizophrenia, rule out 
schizoaffective disorder, rule out bipolar disorder with 
psychotic features.  Axis IV: psychosocial and environmental 
problems to include occupational, financial, medical, and 
relationships. Axis V: current GAF of 21.  Following his 
discharge from inpatient treatment, appellant was enrolled in 
a VA substance abuse treatment program.

Appellant testified in a Travel Board hearing in November 
2004.  Appellant testified that in 1985 his company of the 
101st Airborne Division deployed to Dover AFB in the 
aftermath of an airplane crash (Transcript, pg. 3).  
Appellant's specific duties included guarding the bodies that 
were laid out in a hangar, and to take the bodies home 
(Transcript, pg. 3).  While appellant was at Dover AFB, he 
saw the burned bodies being placed in coffins, but he 
personally was not involved with identifying the bodies 
(Transcript, pg. 4).  Appellant observed stacks of various 
body parts, all burned beyond recognition, as mortuary 
personnel tried to identify the bodies using dental records 
(Transcript, pg. 4).  Appellant's specific job was to guard 
the bodies in the hangar and shoot anyone who came through 
(Transcript, pg. 4).

Appellant testified that he began having nightmares 
immediately but did not recognize what was going on 
(Transcript, pg. 4).  Appellant found himself sleepwalking 
within a week of his discharge from service (Transcript, pg. 
5).  Appellant did not seek psychiatric help while in the 
service, and, although psychiatric counseling was required 
for everyone who had deployed to Dover AFB, appellant did not 
receive such counseling because he went on leave immediately 
after his deployment, and was discharged from service soon 
thereafter (Transcript, pg. 5).  

Appellant testified that his nightmares currently consisted 
of bodies, burned to a crisp, who came nearer and nearer 
appellant as he tried to get away; the bodies that had heads 
would plead with appellant for help (Transcript, pg. 6).  
These visions could occur in daytime as well as at night, and 
were especially triggered when appellant thought he smelled 
formaldehyde (Transcript, pg. 6).  The nightmares were so 
intrusive and uncontrollable that appellant tried to avoid 
going to sleep (Transcript, pg. 6).  Appellant's nightmares 
currently occurred at least five times per week (Transcript, 
pg. 7).  Appellant sometimes went for several days without 
sleeping, followed by binge sleeping for several days 
(Transcript, pg. 7).  Appellant was never been told of any 
physical medical reason for his insomnia (Transcript, pg. 7).

Appellant testified that he had attended counseling at VA but 
that such efforts accomplished nothing (Transcript, pg. 7-8).  
Appellant currently took at least three different medications 
to calm him down and help him sleep (Transcript, pg. 8).  
Appellant described himself currently as a "nervous wreck" 
who isolated himself and avoided other people (Transcript, 
pg. 8).  Appellant last worked in 1995, because of his PTSD 
and because of a knee disability (Transcript, pg. 9).  
Appellant noticed that since his discharge from service he 
experienced progressive difficulty concentrating and 
retaining information (Transcript, pg. 9).

Appellant testified that he currently lived alone, and that 
he was separated from his wife after one year of marriage 
(Transcript, pg. 9).  Appellant's wife left him because his 
PTSD symptoms made her fearful for the safety of their infant 
son (Transcript, pg. 10).  Appellant had no mental disorder, 
and no difficulty making and keeping friends, prior to his 
military service (Transcript, pg. 10).  Appellant was 
currently unable to even enjoy crafts that he performed prior 
to service, due to his inability to concentrate and due to 
the recurrence of intrusive flashbacks (Transcript, pg. 11-
12).

Appellant testified that medication was only of minimal help 
in controlling his symptoms (Transcript, pg. 12).  Appellant 
was currently subject to uncontrolled rages, which had never 
happened prior to service (Transcript, pg. 13).  

Appellant testified that his company deployed from Fort 
Campbell to Dover AFB and remained for approximately six 
weeks prior to returning to Fort Campbell (Transcript, pg. 
14-16).  To the best of appellant's knowledge, he was first 
diagnosed with PTSD in 1992 or 1993 by VA (Transcript, pg. 
17).  Appellant initially referred himself to VA for 
treatment because he found himself sleepwalking (Transcript, 
pg. 17).  Appellant was put into a PTSD group, and then in 
individual counseling, and had been treated fairly regularly 
since 1992 or 1993 (Transcript, pg. 17-18).  

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV); if the Board finds the diagnosis of PTSD 
insufficiently supported, the Board must return the report to 
the examiner to substantiate the diagnosis. 38 C.F.R. 
§ 4.125(a) (2004); Cohen v. Brown, 10 Vet. App. 128, 143 
(1997).

In this case, there are multiple occasions in which appellant 
was diagnosed by VA providers as having PTSD, most notably in 
the PTSD examination in September 1998.  If a veteran has 
received a diagnosis of PTSD from a competent medical 
professional, VA must assume that the diagnosis was made in 
accordance with the appropriate psychiatric criteria in 
regard to the adequacy of the symptomatology and the 
sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 153 (1997).  VA can only reject such a diagnosis on a 
finding that the preponderance of the evidence is against (1) 
the PTSD diagnosis, (2) the occurrence of the in-service 
stressor, or (3) the connection of the current condition to 
the in-service stressor.  The adequacy of a stressor, 
sufficiency of symptomatology, and diagnosis are all medical 
determinations.  Cohen, at 143-144.  Since the Board has no 
basis on which to dispute the competence of the VA medical 
examiner, the Board finds that appellant has been competently 
diagnosed with PTSD.    

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

Stressors

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App, 70, 76 (1994); Zarycki at 98.   

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Indeed, the 
Board may not accept a veteran's uncorroborated account of 
his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau, Dizoglio, West (Carlton), Zarycki, supra.  

In this case, there is no evidence, other than appellant's 
uncorroborated testimony, that the claimed stressor occurred.  
There is no objective evidence that appellant deployed to 
Dover AFB as he asserts.  There is evidence that soldiers 
from appellant's battalion deployed to Dover AFB to serve as 
pallbearers for the coffins of the victims of the air crash, 
and appellant may or may not have been among them.  Even if 
appellant was at Dover AFB (and there is no objective 
evidence to show that he was), there is no evidence that 
appellant, in his capacity as a pallbearer, was ever exposed 
to the sight of the bodies as he states.  The only objective 
evidence of record is that, according to the NCOIC of the 
mortuary effort at Dover AFB, appellant's name does not 
appear on a list of persons who actually performed mortuary 
duties at that time.  

Appellant testified that his nightmares began almost 
immediately at Dover AFB, and that he was not identified as 
having PTSD because he was discharged soon after he returned 
to Fort Campbell.  However, the Board notes that per 
appellant's testimony he redeployed from Dover AFB in January 
1986, and he was not discharged from the Army until July 
1987, eighteen months later.  During those intervening 
eighteen months there is no indication of an emerging mental 
disorder, nor is there any official recognition that 
appellant had participated in a difficult and traumatic duty 
(letter of commendation, etc.) as might reasonably be 
expected from his unit under those circumstances.          



Nexus

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  

The Board notes for the record that appellant was diagnosed 
by VA with PTSD and was admitted to VA PTSD treatment 
programs, but acceptance into a VA PTSD program is not 
acknowledgment that the condition was caused or aggravated by 
service.  Even when a physician or other health care 
professional accepts an appellant's description of his active 
service experiences as credible and diagnoses the appellant 
as suffering from PTSD, this does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this case, the nearest thing to a medical statement of 
nexus is the diagnosis of the VA PTSD examiner in September 
1998: PTSD (Axis I), persistent symptoms related to 
appellant's traumatic experience (Axis IV), and GAF of 40 
(Axis V) (emphasis added).  However, Axis IV is not a 
statement of proximate cause of a mental disorder. Rather, 
Axis IV is for reporting psychosocial and environmental 
problems that may affect the current diagnosis, treatment, 
and prognosis of mental disorders (Axes I and II).  In 
general the clinician should note only those psychosocial and 
environmental problems that have been present in the year 
preceding the current evaluation.  The clinician may choose 
to note psychosocial and environmental problems occurring 
prior to the previous year, if these contribute to the mental 
disorder, or have become a focus of treatment - for example, 
previous combat experiences leading to PTSD.  See Diagnostic 
and Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV).  
There is no indication in this case that the VA examiner's 
wording of Axis IV was intended to be anything other than a 
statement of appellant's current condition; specifically, 
there is no indication that the examiner intended Axis IV to 
be interpreted as a medical statement of nexus.  Moreover, 
most recently a psychosis rather than PTSD was diagnosed.

There being no verified stressors, and no medical evidence of 
nexus, the Board finds that the criteria for service 
connection for PTSD have not been met, and the claim must be 
denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


